Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed on 02/10/2022 have been overcomes the objections and 112 rejections; thus the objections and rejections are withdrawn.
This Application was re-searched in https://iq.ip.com/discover, in view of the limitation of the claimed invention. The re0search was ineffective.
The prior art of record cited in the previous office action fail to teach and/or suggest, e.g., a substrate comprising silicon, the substrate having a front side, a backside having substrate contacts, and an inward notch at an edge of the substrate; a die having a backside and an active side, the active side being attached to the front side of the substrate, the die having bond pads on an edge of the active side and the die is positioned such that the bond pads are accessible from the backside of the substrate through the inward notch; and wire bonds routed through the inward notch and electrically coupling the bond pads of the die to the substrate contacts as the claimed invention as shown by Applicant’s Fig. 1C (see notch 104 at the edge of the substrate 110).
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: please see  ¶0004 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816